        Case 1:20-cv-03606-KPF Document 52 Filed 04/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK MCKINLEY,

                           Plaintiff,

                    -v.-

DETECTIVE KYLE CREVATAS, Shield                       20 Civ. 3606 (KPF)
#24662; DETECTIVE LOGAN PAYANO,
                                                            ORDER
Shield #28; DETECTIVE SEAN
BROWN, Shield #41; OFFICER EDGAR
GARCIA, Shield #3118; and THE CITY
OF NEW YORK,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      At a conference on April 6, 2021, the Court was informed that Plaintiff

will be released from custody on April 15, 2021. In accordance with the

parties’ discussion on the record with the Court on April 6, 2021, the Clerk of

Court is ORDERED to change Plaintiff’s address of record to the following

address:

      Mark McKinley
      2422 Snyder Ave., Apt. #2
      Brooklyn, NY 11226

      The Clerk of Court is respectfully directed to mail a copy of this Order to

Plaintiff at his address of record, and to Plaintiff at the following address:

      Mark McKinley
      DIN No. 18-A-3270
      Auburn Correctional Facility
      P.O. Box 618
      Auburn, NY 13021

      SO ORDERED.
      Case 1:20-cv-03606-KPF Document 52 Filed 04/15/21 Page 2 of 2




Dated: April 15, 2021
       New York, New York

                                         KATHERINE POLK FAILLA
                                        United States District Judge




                                   2
